Title: Protest against the First Draft of the Articles of Confederation, [before 20 August 1776]
From: Franklin, Benjamin
To: 


This document, as Franklin explains in his note at the end, is not what it appears to be. It was a protest from him and not, despite its opening sentence, from the convention. If he ever submitted it to that body, the meager minutes say nothing about it; and it was certainly not submitted to Congress. He wrote it at some period between late June and late August, 1776; the precise date cannot be determined, and our chronological placement is faute de mieux.
The background of the decision that Franklin is attacking, to accord the colonies equal representation in Congress, is explained in our note above, July 30, 1776, on his part in the debate on that issue. The protest is directed against Article 17, as numbered in the report of Dickinson’s committee. The articles were discussed and amended until August 20, when a revised version was ordered printed for the delegates alone, and in the process were renumbered, we do not know when. Hence Franklin was writing after the committee’s draft neared completion (and probably after it was presented to Congress on July 12) and before the revision went to press. His saying here that the small states have already voted in favor of Article 17 might suggest a date after August 1, if he did not also say that Congress has submitted the plan of confederation to the states, an action which in fact it delayed until late in 1777. The second statement, then, is prediction, and the first may equally well be. The most likely date of composition appears to be late July or early August.
The position that Franklin takes here is one that he had long held and continued to hold. The idea of proportioning a colony’s representation according to its financial contribution to the confederacy or to its population–the two were closely related–was in his sketch of the Albany Plan and in the plan itself, and in his proposed articles in 1775; and he supported the same idea in the federal convention of 1787. The tone in which he couches the present argument is harsh and uncompromising, like that of his memorandum to Dartmouth on a different subject just before leaving England; but in both cases he refrained from pushing to extremes. Dartmouth never saw the memorandum. If the Pennsylvania convention saw this protest, Congress did not; and in 1787 Franklin helped engineer the “great compromise” between equal and proportional representation. Although anger might at times make him harsh, in the end he almost invariably gave way, as here, to “prudential Considerations” of the larger issues involved.
 
[Before August 20, 1776]
We the Representatives of the State of Pennsylvania in full Convention met, having duly considered the Plan of Confederation formed in Congress, and submitted to the several States for their Assent or Dissent, do hereby declare the Dissent of this State to the same, for the following Reasons, viz.
1. Because the Foundations of every Confederation intended to be lasting, ought to be laid in Justice and Equity, no unfair Advantage being given to, or taken by, any of the Contracting Parties.
  2. Because it is in the Nature of things just and equal that the respective States of the Confederacy should be represented in Congress and have Votes there in proportion to their Importance, arising from their Numbers of People, and the degree [interlined: Share] of Strength they afford to the united Body. And therefore the XVIIth Article, which gives one Vote to the smallest State, and no more to the largest when the Difference between them may be as 10 to 1, or greater, is unjust, and injurious to the larger States, since all of them are by other Articles obliged to contribute in proportion to their respective Abilities.
  3. Because the Practice hitherto in Congress, of allowing only one Vote to each Colony, was originally taken up under a Conviction of its Impropriety and Injustice, was intended to be in some future time corrected, and was then and since submitted to only as a temporary Expedient, to be used in ordinary Business until the Means of rectifying the same could be obtained. This clearly appears by the Resolve of Congress dated Sept. 6. 1774. being the Day of its Meeting, which Resolve is in these Words, “That in determining Questions in this Congress, each Colony or Province shall have one Vote; the Congress not being possessed of, or at present able to procure proper Materials for ascertaining the Importance of each Colony.” That Importance has since been suppos’d to be best found in the Numbers of People, for the Congress not only by their Resolution when the issuing Bills was agreed to, but by this present Confederation have judged that the Contribution towards sinking those Bills and to the common Expence should be in proportion to such Numbers when they could be taken, which has not yet been done. And tho the larger Colonies submitted to this Temporary Inequality of Representation expecting it would much sooner have been rectified, it never was understood that by the Resolution above cited, a Power was given to the smaller States to fix that Inequality upon them forever, as those small States have now attempted to do by combining to vote for this 17th Article, and thereby to deprive the larger States of their just Right acknowledged in the same Resolution. And the smaller States having given us in Advance this striking Instance of the Injustice they are capable of, and of the possible Effects of their Combination, is of itself a sufficient Reason for our determining not to put ourselves in their Power by agreeing to this Article, as it stands connected with those concerning the Quota’s of each State, since being a Majority of the States in Congress they may by the same Means at any time deprive the larger States of any Share in the Disposition of our Strength and Wealth and the Management of our common Interests.
But as the smaller Colonies may object, that if the larger are allowed a Number of Votes in proportion to their Importance, the smaller will then be equally in danger of being overpower’d and govern’d by them; We not having the least Desire of any Influence or Power that is unjust or unequal, or disproportion’d to the Burthens we are to bear, do hereby offer our Consent to the said 17th Article as it now stands, provided the Quotas to be contributed by the larger Provinces shall be reduced to an Equality with that of the smallest, in which Case, all by contributing equally will have a just right to equal Votes. Not that we mean thereby to avoid granting additional Aids when the Exigence of our common Interests shall appear to us to make them proper and necessary; but leaving to the Congress with regard to such additional Aids the Right of making Requisitions as enjoy’d by our late Kings we would reserve to ourselves the Right of judging of the Propriety of those Requisitions, and of Refusing or Complying with them in part or in the whole as to us shall seem best, and of modifying our Grants with such Conditions as we shall judge necessary, in like manner as our Assemblies might formerly do with regard to Requisitions from the Crown. For it appears to us just and reasonable that we should retain the Disposition of what Strength we have above the equal Proportion contributed as aforesaid by our State to the common Service; with every Power necessary to apply the same, as Occasions may arise, for our own particular Security; this we mean to do from this time forward unless we are allow’d Votes in Congress proportion’d to the Importance of our State, as was originally intended.
Signed by Order of the Convention
Rough of Protest against the Inequality of Voting in Congress
 
[Franklin’s note:] This Paper was drawn up by B Franklin in 1776, he being then President of the Convention of Pennsylvania; but he was dissuaded from endeavouring to carry it through, from some prudential Considerations respecting the necessary Union at that time of all the States in Confederation.
